Case 1:19-cv-06090-RBK-KMW Document15 Filed 06/14/19 Page 1 of 12 PagelD: 158

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

Russell L. Lichtenstein, Esquire (4996)

COOPER LEVENSON, P.A.

A Professional Association, 1125 Atlantic Avenue - 3rd Floor
Atlantic City, NJ 08401

(609) 344-3161

File No.: 57191.00046

Attorneys for Defendant, Caesars License Company, LLC

 

ALBERTO HERNANDEZ,

Plaintiff, ;
VS. : CIVIL ACTION NO.

CAESARS LICENSE COMPANY, LLC, entity, : 1:19-cv-06087-RMB/KMW
d/b/a, BALLY’S ATLANTIC CITY, :

Defendant,

 

 

ALBERTO HERNANDEZ,

Plaintiff,
CIVIL ACTION NO.
VS.
1:19-cv-06088-RMB/KMW
CAESARS LICENSE COMPANY, LLC, entity
d/b/a, CAESAR’S ATLANTIC CITY HOTEL
AND CASINO,

Defendant,

 
Case 1:19-cv-06090-RBK-KMW Document15 Filed 06/14/19 Page 2 of 12 PagelD: 159

 

ALBERTO HERNANDEZ,

Plaintiff,
CIVIL ACTION NO.

vs.
1:19-cv-06090-RBK/KMW

CAESARS LICENSE COMPANY, LLC, entity
d/b/a, HARRAH’S RESORT ATLANTIC CITY,

Defendant,

 

 

DEFENDANT, CAESARS LICENSE COMPANY, LLC’S REPLY BRIEF IN SUPPORT
OF MOTION TO DISMISS PLAINTIFF’S COMPLAINTS PURSUANT TO F.R.C.P.
12(b)(1) FOR LACK OF SUBJECT MATTER JURISDICTION AND
F.R.C.P. 12(b)(6) FOR FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN
BE GRANTED

 
Case 1:19-cv-06090-RBK-KMW Document 15 Filed 06/14/19 Page 3 of 12 PagelD: 160

TABLE OF CONTENTS
I, INTRODUCTION ... .sneecnmenentsniinasesiesaslisna japesiovynsiestananan veriunsuagsancvsnuaqelcaaoananesionneiuiebausbiedenpallale 1
I. LEGAL ARGUMENT. ......ccssessesersesseeescessseeessaeseseessccenssnsesseneteatersaeeecatersesensesnneesesesessesnneaees 2

A. PLAINTIFF FAILS TO PRESENT ANY VIABLE ARGUMENT TO
CONTEST DEFENDANT’S CLAIM THAT THERE IS NO INJURY-IN-FACT............ 2

B. PLAINTIFF FAILS TO PRESENT ANY VIABLE ARGUMENT TO
CONTEST DEFENDANT’S CLAIM THAT THERE IS A PRIVATE RIGHT OF

 

 

ACTION FOR VIOLATION OF 28 C.F.R. § 36.302(€)(1) .cceccscsscssercsrscrssesstscesenseteneees 7
TH. CONCLUSION sisvsssisscasssrssseesnaneresnnavcancancerancanineconinnnercannnasconnesastacensnaannerancomennioremensentoes 9
TABLE OF CITATIONS

CASES CITED:
Cottrell v. Alcon Labs., 874 F.3d 154 (3d Cir. 2017) sccusscaxssssventnrsaavnvasconsoseveatenvesennscevsassonmonanereonese 3
Gaylor v, Hamilton Crossing CMBS, 582 Fed. Appx. 576 (6th Cir. i aseauecvenseeeune ss sBbaguenaaabiies 6
Haven’s Realty Corp v. Coleman, 455 U.S. 363 (1982)... ws sésvinsavveveeinasanacexensasaccaan: O
Houston v, Marod Supermarkets, Inc., 733 F.3d 1323 qi Cir. 2013)... desesesssetseeereess Dy Dy O
In re Nickelodeon Consumer Privacy Litig. 827 F.3d 262 (3d Cir. 2016) .. qasteensteernsaNTERNETTR 4
Kennedy v. Solano, 735 Fed. Appx. 653 (11th Cir. 2018) ....ccccssssssesesreressersserenesseneesenesrsresstsenenees 6
Kramer v. Midamco, 656 F.Supp.2d 740 (N.D. Ohio 2009) wo. cecsccsescstessssenserssseesseeesssseneecnsenenses 6
Mielo v. Steak ‘N Shake Operations, Inc., 897 F.3d 467 (3d Cir. 2018) ...cccscsessesscsreesrseeseeeeneees 2,3
Nat’! All. for Accessibility, Inc. v. Waffle "House, Inc., No. 5:10-CV-375-FL, 2011 U.S. Dist.

LEXIS 69815 (E.D.N.C. June 29, 2011)... ssidabeuivnasnlvnasiniandne iia Gaaerrraniwiterararenemacerccs-O
Shotz v. Cates, 256 F.3d 1077 (11th Cir. 2001).... sesaseesecacssecaccsssonsenscsnscneeseaeeneseaessaeeneensstasearenssaesarenes 5
Spokeo v. Robbins, 136 S.Ct. 1540 (2016)....ccccscccsessesssrssssssssssssessseeserecsssesseessssenesseestenenenenenenes 3
RULES CITED:
Federal Rules of Civil Procedure 12(b)(1)sissssssvsisaisusscshonstesusissestoaciveniessaseenniepseevaniaicemnscicainiace 1,9
Federal Rules of Civil Procedure 12(6)(6).......cccsssccseeresesessecsecensseereseersssaresteversstersnesteeesnte 1,9
STATUTES/REGULATIONS CITED:
28 C.F.R. § 36.302(€)(1) ..cccsssessesesseresensesseneseseesessnesssssenarsenessensesseseeeaeseaseecsessarsevessesasserseneens ees 1,7, 8
OTHER AUTHORITIES:
Kelly Johnson, Note: Testers Standing Up for Title II of the ADA, 59 Case W. Res, L.

Rev. 683, 697 (2009) sivsccvenixesnisancansccisnscacasmissavassanestinsnabevstsvesavasosansassnasatcesvenvarsseeieuienecentexeamntes 6
Case 1:19-cv-06090-RBK-KMW Document15 Filed 06/14/19 Page 4 of 12 PagelD: 161

Caesars License Company, LLC respectfully submits the following points and authorities
in reply to Plaintiff's Brief in Opposition to Defendant’s Motion to Dismiss Plaintiff Alberto
Hernandez’ Complaints pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

I. INTRODUCTION

Plaintiffs Brief completely fails to respond to Defendant’s arguments that the Complaint
fails to plead an Americans With Disabilities Act (“ADA”) cause of action.

Plaintiff's Complaint alleges that he perused Defendant’s web site and opined that it was
not compliant with the Code of Federal Regulations (“CFR”). Plaintiff does not allege that he
ever stayed at Defendant’s hotels. Plaintiff does not allege that he ever wanted to stay, or
intended to stay, in Defendant’s hotels. Plaintiff does not allege that he tried to make a
reservation, or was dissuaded from making a reservation, at Defendant’s hotels. Plaintiff does
not allege that he was injured or discriminated against in any way. Plaintiff merely claims that
Defendant’s website did not comply with the regulations set forth in 28 C.F.R. § 36.302(e)(1).

Plaintiff has not suffered from any injury by Defendant. Without any injury-in-fact,
Plaintiff cannot bring a claim against Defendant for violating the ADA. Plaintiff Brief fails to
state how the allegations in his Complaint sufficiently plead a cause of action under the ADA
because he cannot even show that there was an injury-in-fact alleged. The allegations in the
Complain are therefore deficient.

Not only is there no injury alleged in the Complaint, but there is no private right of action
for violations of a federal regulation. Plaintiff's Brief does not refute Defendant’s argument.

For the reasons outlined below, Plaintiff Brief fails to show why his Complaint should
not be dismissed. As such, Defendant respectfully requests that this Court dismiss Plaintiff's

Complaint.
Case 1:19-cv-06090-RBK-KMW Document15 Filed 06/14/19 Page 5 of 12 PagelD: 162

II. LEGAL ARGUMENT

A. Plaintiff Fails to Present Any Viable Argument to Contest Defendant’s Claim That
There Is No Injury-In-Fact

This is not a matter that involves architectural barriers. Many of the opinions addressing
purported ADA violations involve architectural barriers that can impede accessibility. Plaintiff
relies on opinions that address architectural barriers to support his claim that he suffered an
injury-in-fact. The opinions involving architectural barriers are inapposite.

Plaintiff relies heavily on the holding in Houston v. Marod Supermarkets, Inc., 733 F.3d
1323 (11"" Cir. 2013), to support his claim that he suffered an injury-in-fact under the ADA. The
plaintiff in Houston visited defendant supermarket and had difficulty maneuvering his
wheelchair through the premises because of architectural barriers. He was a tester plaintiff, as it
the Plaintiff in the instant matter. The 11" Circuit determined that his status as a tester plaintiff
did not preclude a finding of injury-in-fact. However, in addition to establishing an injury-in-
fact, Plaintiff must also show likelihood that he would be subject to the same injury-in-fact in the
future in order to be entitled to injunctive relief. The real issue in Houston was whether plaintiff
was entitled to injunctive relief. The 11th Circuit determined that he was.

In this jurisdiction, the 3d Circuit has already established that a plaintiff who is actually
challenged by architectural barriers can have standing under the ADA. The inability to
maneuver past an architectural barrier has been determined to be an injury-in-fact. Mielo v.
Steak ‘N Shake Operations, Inc., 897 F.3d 467 (3d Cir. 2018). The plaintiffs in Mielo claimed
that not only were there architectural barriers in defendant’s restaurant which caused injury, but
plaintiffs also sought to enjoin the defendant to adopt corporate policies to address ADA
compliance and to perpetually seek out and correct non-compliance in defendant’s national

restaurant chain.
Case 1:19-cv-06090-RBK-KMW Document15 Filed 06/14/19 Page 6 of 12 PagelD: 163

The 3d Circuit specifically noted that the existence or absence of corporate policies do
not on their own cause an injury-in-fact:

To the extent that Plaintiffs allege only a harm in the mere
existence or absence of particular corporate policies, Plaintiffs lack
standing. As we recognized in Cottrell [v. Alcon Labs., 874 F.3d
154 (3d Cir. 2017)], “{b]are procedural or technical violations
of a statute alone will not satisfy the concreteness
requirement.” Cottrell, 874 F.3d at 167 (citing Spokeo [v.
Robbins, 136 S.Ct. 1540 (2016)] at 1549). Therefore, even
assuming that Steak ‘n Shake violated the ADA by failing to have
an adequate ADA compliance policy in place, the mere
nonexistence of such a policy would not afford Plaintiffs a basis to
establish standing. In other words, Plaintiffs would still need to
show how the lack of a policy resulted in a concrete harm that
was particular to them.

[Mielo, supra, at 479 (emphasis added).]

Plaintiffs reliance on caselaw relating to architectural barriers is misplaced. Here,
Plaintiff never actually stayed at any of Defendant’s hotels, never actually made a reservation,
and never desired or intended to stay at any of Defendant’s hotels. Defendant did not cause any
injury-in-fact to Plaintiff.

However, the 3d Circuit opinion in Mielo is instructive in the instant matter as it relates to
the plaintiffs’ claim against the restaurant for failure to establish corporate policies. In the
instant matter, even if it is determined that Defendant’s web site failed to comply with
regulations in the CFR, which would amount to a technical violation of the CFR, that is not
enough on its own to establish the “concreteness” of injury requirement for standing under the
ADA. Plaintiff here, like the plaintiffs in Mielo, must show more than a technical violation; he
must show how Defendant’s web site resulted in concrete harm particular to him. Plaintiff has

not alleged how he was actually injured by Defendant’s web site, because he has not been

injured in any way.
Case 1:19-cv-06090-RBK-KMW Document 15 Filed 06/14/19 Page 7 of 12 PagelD: 164

Plaintiff goes off on another tangent relying on caselaw, not even addressing ADA
violations but rather cases addressing privacy violations, hoping that he can claim some kind of a
de facto injury in the present matter. Plaintiff cites In re Nickelodeon Consumer Privacy
Litig. 827 F.3d 262 (3d Cir. 2016), where plaintiffs alleged violations of the Video Privacy
Protection Act. For violations of privacy, the fact that there was no economic or personal injury
did not preclude standing. Instead, plaintiffs alleging a violation of privacy can allege a de facto
injury. “[W]hen it comes to laws that protect privacy, a focus on economic loss is misplaced.”
Id. at 272-73 (citations omitted). Instead, “the unlawful disclosure of legally protected
information constituted ‘a clear de facto injury.’” Id. at 274. “Congress has long provided
plaintiffs with the right to seek redress for unauthorized disclosures of information that, in
Congress’s judgment, ought to remain private.” bid.

Clearly the line of cases that address violations of statutes that protect privacy are
materially distinct from cases that address violations of the ADA. A plaintiff can establish a de
facto injury when alleging statutory violations that invade privacy, particularly where there has
been an actual taking of someone’s personal information, even if that information did not lead to
pecuniary harm. Plaintiff has not cited any caselaw that determines a technical violation of the
ADA, or the CFR regulations, is a de facto injury.

Plaintiff contends that the allegations in his Complaint are analogous to a cases that
address “informational injury.” (Plaintiff's Brief at 7). Plaintiff's Complaint, however, alleges a
violation of the ADA, not some other statute that regulates information or protects privacy. In
order to sufficiently plead an ADA claim, there is nothing in the statute or in caselaw that would
indicate that alleging “informational injury” is enough to establish standing. The purpose of the

ADA is to eradicate discrimination, not to protect privacy or regulate information. Plaintiffs
Case 1:19-cv-06090-RBK-KMW Document15 Filed 06/14/19 Page 8 of 12 PagelD: 165

claim that there is an “informational injury” is irrelevant and distracts from the actual injury the
ADA is designed to address.

Plaintiff claims that Defendant’s website failed to disclose accessibility features available
at Defendant’s hotels, which in turn “negatively impaired Plaintiffs ability to make an informed
decision in choosing accessibility accommodations, regardless of whether or not he physically
visited the area.” (Plaintiff's Brief at 7). Plaintiff misses the point of what constitutes an injury-
in-fact. It does matter that Plaintiff Complaint does not allege that Plaintiff ever visited, or
intended to visit, Defendant’s hotels. Plaintiff was never prevented from making any decision
about a hotel, because he did not plan to book a hotel room at Defendant’s hotels, according to
the Complaint. He did not suffer from discrimination that the ADA was enacted to prevent. To
the contrary, Plaintiff was treated equally with all other fully- and differently-abled internet users
who do not intend to visit Defendant’s hotels.

Plaintiff appears to conflate the injury-in-fact standard with the standard used to assess
injunctive relief. For an ADA claim, a plaintiff must first establish there was a violation of the
ADA by alleging an injury-in-fact, which Plaintiff has not done, and cannot do. Then, if seeking
injunctive relief, a plaintiff must then show that he will suffer future injury. Plaintiff argues that
Houston v. Marod Supermarkets, Inc., supra, 733 F.3d 1323 (11th Cir. 2013), supports his claim
that he has standing for injunctive relief. However, Plaintiff has not cleared the first hurdle of
establishing an injury-in-fact, obviating any need to argue for injunctive relief.

In Shotz v. Cates, 256 F.3d 1077 (11th Cir. 2001), plaintiffs there sought injunctive relief
under the ADA for violations of architectural barriers. The 11th Circuit determined that
plaintiffs had not attempted to return to defendant’s establishment, nor did they allege they

intended to return in the future. As such, they were not entitled to injunctive relief. Jd. at 1082.
Case 1:19-cv-06090-RBK-KMW Document15 Filed 06/14/19 Page 9 of 12 PagelD: 166

In the instant matter, Plaintiff has not alleged that he ever intends to book a room through
Defendant’s web site. That alone prevents Plaintiff from recovering the injunctive relief sought
in the Complaint.

Plaintiff claims that his status as a tester plaintiff somehow gives him a free pass from
establishing the required injury-in-fact. This is simply not so. Although the Supreme Court
allowed tester standing in Haven’s Realty Corp v. Coleman, 455 U.S. 363 (1982), “[t]he vast
majority of courts that have dealt with the issue have denied [tester] standing to [ADA]
plaintiffs.” Kelly Johnson, Note: Testers Standing Up for Title III of the ADA, 59 Case W. Res.
L. Rev. 683, 697 (2009). Other District Courts have agreed with the weight of the authority that
tester standing is not available under Title III of the ADA. See, i.e., Nat'l All. for Accessibility,
Inc. v. Waffle House, Inc., No. 5:10-CV-375-FL, 2011 U.S. Dist. LEXIS 69815, at *7 n.1
(E.D.N.C. June 29, 2011).

In Houston, supra, the 11th Circuit stated that the “tester” status did not by itself
foreclose standing to plaintiff, but plaintiff must still show a “real and immediate threat of future
injury.” Houston, supra, 733 F.3d at 1334. In Gaylor v. Hamilton Crossing CMBS, 582 Fed.
Appx. 576, 580 (6th Cir. 2014), the court addressed another architectural barrier matter, and
determined that the tester plaintiff there had standing because he had visited the defendant’s store
and planned to return for a reason other than to test for ADA compliance.

However, in Kennedy v. Solano, 735 Fed. Appx. 653, 655 (11th Cir. 2018), the tester
plaintiff did not have standing because she only visited defendant’s store once, lived far away,
and had no definitive plan to return. In Kramer v. Midamco, 656 F.Supp.2d 740, 747-48 (N.D.

Ohio 2009), plaintiff was denied standing as a tester plaintiff under the ADA because she
Case 1:19-cv-06090-RBK-KMW Document 15 Filed 06/14/19 Page 10 of 12 PagelD: 167

manufactured standing by claiming she intended to return to defendant’s establishment. Plaintiff
frequented the area but did not allege she had a credible plan to return.

Here, Plaintiffs Complaint does not allege that he has ever visited Defendant’s hotels
and does not allege he has any plan to ever do so. Plaintiff has no standing as a “tester plaintiff.”
Because manufactured standing is suspicious, Plaintiff will be unable to allege a credible plan to
visit any of Defendant’s hotels in the future.

Plaintiff's Complaint fails to allege any injury-in-fact that would establish standing to
proceed with an ADA claim against Defendants. Defendant’s website does not discriminate
against Plaintiff, because Plaintiff did not allege he planned on staying at Defendant’s hotels.
Because there is no injury-in-fact, Plaintiffs failure to allege the potential for future
discrimination — which he does not do in the Complaint — is moot and Plaintiff is unable to seek
injunctive relief. In addition, Plaintiff has not established any facts that would establish himself
as a “tester” Plaintiff because he has not pled a real and immediate threat of future injury. As
such, Plaintiff's Complaint is deficient and must be dismissed.

B. Plaintiff Fails to Present Any Viable Argument to Contest Defendant’s Claim That
There Is a Private Right Of Action for Violation of 28 C.F.R. § 36.302(e)(1)

Plaintiff fails to respond in any meaningful way to Defendant’s argument that there is no
private right of action for violating the CFR. Plaintiff notes that determining whether a
regulation creates a private right of action requires an analysis of Congress’ intent to do so, yet
Plaintiff does not cite anything that would indicate Congress intended to extend the private right
of action embodied in the ADA to the CFR. Plaintiff quotes 28 C.F.R. § 36.302(e)(1) and the
DOJ Guidance (Plaintiff's Brief at 12), neither of which represent Congress’ intent to extend a

private right of action.
Case 1:19-cv-06090-RBK-KMW Document 15 Filed 06/14/19 Page 11 of 12 PagelD: 168

Defendant’s primary brief sets forth a legal argument to support its claim that the CFR
regulations — specifically, the regulation that Plaintiff claims Defendant violated — goes beyond
what the ADA mandates. The ADA does not require places of public accommodation to specify
what features are available to accommodate individuals with disabilities. 28 C.F.R.

§ 36.302(e)(1) does require a facility to specify such accommodations. As such, the CFR
regulation goes beyond what the ADA mandates.

Moreover, the CFR regulation requires specificity regarding what accommodations are
available for individuals with disabilities, but also notes that the requirements will differ
depending on the physical structure of each facility. The CFR regulations also notes that the
facility must give enough detail so that a disabled patron can reasonably assess the
accommodations. Because the CFR is not specific regarding the disclosures each facility must
make, the CFR cannot establish a private right of action. Otherwise, any patron could file a
complaint against any facility who violates the unclear requirements embodied in the CFR.

Plaintiff similarly fails to respond to Defendant’s argument that the Department of Justice
specifically excluded website accessibility from its Regulations. (Defendant’s Brief at 8).

Plaintiff has not shown that Congress intended to extend the right of action embodied in
the ADA to the CFR regulation at issue in the instant matter. Plaintiff cannot do so because

Congress has not given a private right of action to 28 C.F.R. § 36.302(e)(1).
Case 1:19-cv-06090-RBK-KMW Document 15 Filed 06/14/19 Page 12 of 12 PagelD: 169

Il. CONCLUSION

For all of the foregoing reasons, it is respectfully submitted that Defendants’ Motion to
Dismiss Plaintiff's Complaints pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6)
be granted.

Respectfully submitted,

Russel ichtenstein, Esquire
Attorney for Defendant, Caesars License Company, LLC

Dated: June 14, 2019
CLAC 4996169.1
